Citation Nr: 0212868	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  98-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The appellant, the surviving spouse of a veteran who had 
active service from December 1942 to August 1945 and who died 
in November 1997, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

In October 2000 the Board obtained a medical opinion from the 
Veterans Health Administration (VHA), and after review of 
this opinion the Board returned the case to the RO in 
February 2001 for additional development.  The requested 
development was accomplished, and the case was returned to 
the Board for further appellate review. 


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all available relevant 
evidence has been obtained by the RO.  

2.  The veteran's death certificate shows he died in November 
1997 of an immediate cause of death listed as respiratory 
failure due to internal bleeding, which was due to or as a 
consequence of two cardiac arrests, that was due to or as a 
consequence of congestive heart failure.  

3.  During the veteran's lifetime, service connection had 
been established for a splenectomy, evaluated as 30 percent 
disabling.  

4.  Cardiovascular disease was not manifested during service 
or for many years following separation from service. 

5.  A disability of service origin is not shown to have been 
causally or etiologically related, or play any role in 
producing or hastening the veteran's death.  

6.  There is no evidence of carelessness, negligence, lack of 
proper skill or error in judgment on the part of VA health 
care providers who provided the veteran treatment during the 
hospitalization between October 27, 1997, and November 12, 
1997.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  

2.  The requirements for Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1151 have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also required the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the July 
1998 rating decision, the Statement of the Case, the various 
Supplemental Statements of the Case issued in connection with 
the current appeal, as well as the Board's February 2001 
remand decision, have notified the appellant of the evidence 
considered, the pertinent laws and regulations and the 
reasons the claims were denied.  In addition, in a letter 
from the RO to the appellant dated in March 2001, the RO 
informed the appellant of the division of responsibilities 
and obligations between her and the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Lastly, a 
Supplemental Statement of the Case dated in February 2002 
specifically informed the appellant of the provisions of the 
VCAA and what the VA's responsibilities to assist were under 
that Act.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
it appears that all relevant VA medical records have been 
obtained and associated with the file.  In addition, one of 
the purposes of the Board's February 2001 remand decision was 
to obtain all available private medical records.  While most 
private medical records were obtained, medical records from 
W. E. Franey, M.D., were no longer available, but a statement 
from that physician was submitted regarding the veteran's 
care.  In addition, the Board obtained a medical opinion from 
the Veterans Health Administration (VHA), and remanded the 
case to obtain further clarification regarding several 
questions posed in the VHA opinion.  This was accomplished 
and it now appears that all outstanding medical questions 
have been answered.  Lastly, the appellant and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to further 
appellate review.  Therefore, the record indicates that all 
relevant facts have been properly developed and that all 
evidence necessary for an equitable disposition of the issues 
on appeal have been obtained.  As such, the VA has no 
outstanding duty to inform the appellant that any additional 
evidence or information is needed.  Moreover, as the record 
is complete, any further obligation under the VCAA for the VA 
to advise a claimant as to the division of responsibilities 
between the VA and the claimant in obtaining evidence is 
moot.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The case is now ready for appellate review.  

Service Connection for the Cause of the Veteran's Death

The appellant essentially contends that the veteran's 
service-connected disability, specifically the splenectomy 
that was evaluated 30 percent disabling at the time of the 
veteran's death, contributed to cause or hasten the veteran's 
death.  When a veteran dies of a service-connected 
disability, the veteran's surviving spouse is eligible for 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2001).  
A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease, when the disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  The death of a veteran will be 
considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principle or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principle cause of death is 
one which, singularly or jointly with some other condition, 
was the immediate or underlying cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(b).  

At this point, the Board notes that service medical records 
contain no evidence of complaints, clinical findings or 
diagnosis of any cardiovascular disease.  Furthermore, the 
record does not reflect that cardiovascular disease was 
manifested within one year of the veteran's separation from 
service.  As previously indicated, during the veteran's 
lifetime the veteran was service connected for a splenectomy, 
which was evaluated as 30 percent disabling at the time of 
his death.  The appellant asserts that the veteran's death 
was the result of years of deteriorating health due to the 
loss of his spleen in support of her position the appellant 
submitted a statement from W. E. Franey, M.D., dated in May 
1998.  

In Dr. Franey's May 1998 statement, he indicated that he had 
been the veteran's primary care physician from approximately 
June 1955 until the time of his death.  He reports that his 
records indicated that the veteran had many and more than the 
usual number of respiratory, both upper and lower, infections 
during the course of his years.  He also indicated that the 
veteran had other infectious processes that included 
recurrent urinary tract infections requiring urological 
consultations and episodes of cellulitis that required 
consultations from infectious disease specialists.  Dr. 
Franey concluded that it was his medical judgment that the 
splenectomy in 1945 had a significant effect upon the 
veteran's immune system and his resistance to the multiple 
and ultimately severe infections that he sustained during his 
lifetime.  

The only other medical opinion of record pertaining to the 
relationship between the veteran's service-connected 
disability and his death is a June 1998 statement from a VA 
physician.  In that statement the physician indicated that 
undergoing a splenectomy does introduce significant risks, 
mainly from infectious disease, but that a splenectomy was 
not know for causing or contributing to congestive heart 
failure and could not be attributed to the veteran's demise.  
He conceded that one could argue that the veteran's 
staphylococcal infection shown in hospital records was 
facilitated by his splenectomy, but two observations 
contradicted that argument: (1) The veteran's infection 
during his terminal hospitalization was easily controlled 
with antibiotics and that at no time did the veteran appear 
septic and (2) any patient in an intensive case unit with the 
number of procedures the veteran underwent, including 
multiple catheters and mechanical ventilation, will become 
infected.  Furthermore, the physician added that 
Staphylococcus was a common infection.  The physician 
concluded that while a splenectomy was a lifelong problem and 
could lead to increased susceptibility to infections, the 
veteran's hospital course and death was attributed to 
complications from his severe cardiovascular disease 
including coronary artery disease, congestive heart failure, 
peripheral vascular disease, pulmonary hypertension and 
arrhythmias.  He stated that it was highly unlikely that the 
veteran's history of a splenectomy contributed significantly 
to his demise.  

In analyzing the merits of the claim for service connection 
for the cause of the veteran's death, the Board finds that 
the preponderance of the evidence is against the claim and 
must be denied.  The law is clear that it is the Board's duty 
to assist the credibility and probative value of evidence, 
and provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
medical evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

In this regard, the Board finds that the evidence which 
weighs against the appellant's claim, specifically the 
opinion of the VA physician is more probative than the 
statement from Dr. Franey.  The Board observes that at no 
time did Dr. Franey indicate that the veteran's service 
connected splenectomy actually played any role in causing the 
cardiovascular disease that caused his death, or that it in 
any other was played a role in causing the veteran's death.  
It is significant that Dr. Franey did not indicate that the 
veteran's death was caused by an infectious process, but 
rather merely indicated that the veteran's splenectomy had a 
significant effect upon his immune system during his lifetime 
and his resistance to multiple and severe infections that he 
sustained during his lifetime.  

On the other hand, the VA physician acknowledged that a 
splenectomy produced significant risks from infectious 
diseases, but noted that the veteran died from cardiovascular 
disease and treatment associated with that disability.  He 
also noted that the veteran did have a staphylococcal 
infection during service, but that such infection were common 
in cases such as the veteran's and that it was easily 
controlled with antibiotics during the hospitalization.  
Thus, the VA physician provided a medical rationale based on 
medical records associated with the veteran's last 
hospitalization, where as Dr. Franey spoke in general terms 
regarding the effect of a splenectomy during the veteran's 
lifetime.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  For these reasons, the Board concludes that the 
opinion of Dr. Franey has less probative value than the 
opinion of the VA medical opinion.  Consequently, the weight 
of the medical evidence is against the appellant's claim for 
service connection for the cause of the veteran's death and 
must be denied.  

Benefits Under 38 U.S.C.A. § 1151

The appellant essentially contends that the VA was careless, 
negligent or exercised a lack of proper skill or error in 
judgment in the care of the veteran during his final 
hospitalization in October and November 1997.  More 
specifically, she indicates that the veteran's lung was 
accidentally punctured when trying to remove fluid from his 
lungs and that his lungs filled with blood and caused his 
death.  The appellant also testified that three procedures 
were performed to remove fluid from the veteran's lungs, but 
that she only authorized two of the procedures prior to them 
being performed and that the third authorization was procured 
after the procedure had been performed.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require a 
showing of fault).  The appellant filed this claim in 
December 1997 and therefore must show some degree of fault or 
negligence in medical treatment.  

Private medical records associated with the claims file 
include records of a hospitalization of the veteran in 
September 1997.  That record shows diagnoses which included 
atrial flutter; congestive heart failure; a history of 
recurrent atrial fibrillation; chronic obstructive pulmonary 
disease; peripheral vascular disease, status post bilateral 
carotid endarterectomy; status post splenectomy; and a 
history of chronic prostatitis and urinary tract infections. 

VA hospital records pertaining to the veteran's last 
hospitalization between October and November 1997 show the 
veteran was admitted with complaints of increasing dyspnea.  
On admission the veteran had elevated blood pressure that 
could not be controlled effectively with early medications 
tried.  He continued to become increasingly short of breath 
despite increasing doses of diuretics.  Several days 
following admission the veteran's shortness of breath 
increased and he was started on 40 percent oxygen.  He was 
eventually intubated secondary to hypoxia.  During the 
hospitalization the veteran underwent multiple procedures, 
including multiple thoracentesis and placement of a right 
subclavian central line.  Approximately one hour after the 
last thoracentesis performed on November 12th, the veteran 
suddenly became hypotensive and bradycardic and lost a 
palpable pulse.  Despite subsequent treatment the veteran 
expired.  It was indicated that the family declined an 
autopsy.  

The veteran's certificate of death shows that he died of 
respiratory failure due to internal bleeding, due to or as a 
consequence of two cardiac arrests, that was due to or as a 
consequence of congestive heart failure.  

A May 1998 statement from Dr. Franey recounts his care of the 
veteran between June 1955 and November 1997.  He concludes 
that it was his medical judgment that the splenectomy 
performed in 1945 had a significant effect upon the veteran's 
immune system and his resistance to the multiple and 
ultimately severe infections that he sustained during his 
lifetime.  

A VA physician, described as a Chief Medical Resident, 
reviewed the clinical records pertaining to the veteran's 
last hospitalization and provided a summary on a day-to-day 
basis of his care during that hospitalization.  The physician 
indicated that the veteran was admitted on October 27, 1997, 
with congestive heart failure with symptoms that included 
dyspnea on exertion, orthopnea, nocturia and edema.  On that 
day the veteran was noted to have increased liver enzymes and 
creatine, probably secondary to congestive heart failure.  On 
October 29th, a therapeutic/diagnostic thoracentesis was 
performed.  It was noted that the risks were explained 
including "bleeding, infection [and] pneumothorax."  On 
October 30th, the veteran was noted to still be symptomatic 
and that his weight had increased.  Liver enzymes were 
increased and again were held to be secondary to congestive 
heart failure.  On October 31st, symptoms were noted to be 
improving, but urine output was decreasing.  The veteran had 
more arrhythmias and he was transferred to the extensive care 
unit.  On November 1st, the veteran's urine output was noted 
to have further decreased and the veteran became more 
hypoxic.  The veteran was intubated due to hypoxic 
respiratory failure.  A pulmonary catheter was attempted but 
could not be advanced further than the right ventricle.  A 
thoracentesis was performed on the left side without 
complication.  On November 2nd, the veteran was noted to 
still be on a ventilator.  Between November 3rd and 4th, it 
was noted that urine output improved and that the veteran was 
still intubated.  Chest X-rays showed effusions that had 
previously been demonstrated continued to resolve.  On 
November 6th, a chest X-ray was unchanged and the pulmonary 
artery catheter was discontinued.  Between November 7th and 
9th, oxygen requirements increased and the veteran had a 
fever.  Sputum was positive for infection and antibiotics 
were started.  The physician recorded that the veteran 
responded and was extubated.  On November 10th, it was noted 
that sputum grew S. aureus and antibiotics were changed 
accordingly.  The veteran had increased wheezing and 
worsening hypoxia.  On November 11th, pleural effusions 
increased and the veteran became more hypoxic.  On the 
November 12th, the veteran was noted to be even more hypoxic 
with increased effusions.  Urine output further decreased.  
On that date a thoracentesis was performed and 1,200 cc. of 
serosanguineous fluid was removed from the right lung.  A 
right-sided subclavian catheter was placed.  The veteran 
became hypotensive and bradycardiac and a chest X-ray showed 
reaccumulation of right-sided effusion.  

The physician summarized, 

[The veteran] was admitted with signs and 
symptoms of worsening CHF [congestive 
heart failure].  He was found throughout 
the course of his extensive and 
aggressive hospitalization to have left- 
and right-sided CHF, pulmonary 
hypertension, and ischemic acute tubular 
necrosis and Staphylococcus aureus 
pneumonia.  After initially responding to 
therapy--including high dose diuretics, 
invasive pulmonary artery 
catheterization, intubation and 
mechanical ventilation, IV antibiotics, 
aggressive antihypertensive medications, 
and vasopressors--he began on or about 
11/8 to once again have worsening signs 
and symptoms.  A thoracentesis performed 
prior to his death showed a 
serosanguineous extubate.  He died from 
what appears to be a cardiac arrest that 
may have been due to bleeding into his 
thorax as a result of a complication from 
his therapeutic thoracentesis.

The physician went on to explain that the veteran had 
significant cardiovascular disease and that his treatment 
throughout his hospitalization was aggressive, well thought 
out and well performed.  He noted that the renal and 
cardiology consultations were appropriate and assisted in the 
veteran's difficult and complex medical care.  He indicated 
that it was reasonable to conclude that the veteran, as he 
was during the first week of hospitalization, would not have 
left the hospital alive and if he had, he would have been a 
cardiovascular invalid.  He indicated that the thoracentesis 
that was performed immediately prior to the veteran's death 
most likely contributed to his demise, but that the procedure 
was clearly indicated as the veteran was becoming more 
hypoxic and was nearing the need for reintubation and 
mechanical ventilations.  He noted that the veteran's 
respiratory symptoms significantly improved after removal of 
1.2 liters of fluid from the lung cavity.  The physician 
noted that the veteran's wife had been informed of prior to 
the veteran's three thoracenteses that the complications 
included infection, bleeding and pneumothorax.  He concluded 
that though it was regrettable it appeared that the veteran 
experienced significant bleeding after the procedure.  

The appellant and her daughter presented testimony at a 
hearing at the RO in September 1998.  At that hearing the 
veteran's medical history since separation from service was 
recounted.  Testimony was also offered concerning the 
veteran's last hospitalization and the procedures performed 
during that hospitalization.  The appellant recounted what 
she was informed by physicians during the hospitalization.  
The appellant and her daughter testified that consent was 
signed prior to the performance of two of the thoracentesis, 
but that it was their impression that the third procedure had 
already been performed when the consent form was presented 
for signature.  Both offered testimony concerning the 
treatment the veteran underwent during the hospitalization.  
Similar testimony was presented at a videoconference hearing 
before the BVA in February 1999.  It was reiterated that the 
appellant was not informed prior to the third thoracentesis 
and that the authorization she was presented and signed was 
blank. 

In October 2000 the Board received an expert VHA opinion as 
to whether the veteran's death in November 1997 at the VA 
Medical Center (VAMC) resulted from any carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instances of fact on the part of the VA in furnishing 
medical treatment or from an event that was not reasonably 
foreseeable.  Following a review of the medical records and a 
restoration of the salient clinical findings, the physician, 
identified as the Chief of the Cardiology Section at the VAMC 
in Birmingham, Alabama, stated that:  

The cause of the patient's 
hospitalization was congestive heart 
failure due to hypertensive heart 
disease.  The patient received 
appropriate therapy for this condition 
but unfortunately developed a common 
complication of this condition which was 
renal insufficiency ultimately leading to 
respiratory failure.  He received 
appropriate treatment for all of these 
conditions and was showing improved renal 
function at the time of his death.  
However, he continued to have severe 
difficulties with respiratory function 
and for this reason an elective 
thoracentesis was performed.  This 
procedure was indicated for his pleural 
effusions and persistent hypoxemia.  The 
immediate cause of death was most likely 
hemothorax on the right side due to a 
complication either of the right 
subclavian line placement or of the 
thoracentesis.  Hemothorax is a known 
complication of both procedures.  
Provided the operator who performed these 
procedures had proper certification and 
skill in their performance, there is no 
evidence that these complications were 
caused by carelessness or negligence.  
There is no evidence in the chart to 
suggest negligence or carelessness in the 
performance of these procedures.  
However, the following should be 
investigated--1) did the operators(s) 
performing the thoracentesis and 
subclavian line placement have privileges 
for those procedures, and adequate 
training to perform them?  2) If house 
staff performed these procedures, was 
supervision adequate, and was appropriate 
experience in those procedures 
documented?  3) Chest X-rays are 
routinely performed following subclavian 
central lines.  Was a chest X-ray 
obtained prior to this patient's acute 
decompensation, and if so, was it 
reviewed prior to the decompensation?

In response to the questions posed in the VHA opinion, the 
Board remanded the case in February 2001.  The veteran's 
medical records were then reviewed by the Chief of Staff of 
the VAMC in Iowa City, Iowa, and in a Memorandum dated in 
January 2000 responded to the questions posed in the VHA 
opinion.  He noted that the thoracentesis was performed by 
the attending staff physician and a pulmonary fellow.  The 
attending staff physician had adequate training to perform 
the procedures and his clinical privileges, which were 
attached, included specific privileges for pleura, needle and 
lung, and needle.  The pulmonary fellow did not have clinical 
privileges and was under the supervision of the attending 
staff physician.  The subclavian line placement was performed 
by the pulmonary fellow and a fourth year medical student.  
He noted that pulmonary fellows do not have clinical 
privileges, but had received training and were expected to 
perform subclavian line placements without the staff 
physician being physically present.  As to the question 
regarding X-rays, it was noted that two chest X-rays were 
obtained following the subclavian central line placement and 
that records indicated they were reviewed and that in light 
of the findings, the line was repositioned prior to 
decompensation.  

After reviewing the medical evidence of record it is clear 
that whether the veteran's death in the VAMC in November 1997 
resulted from any carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of the VA in furnishing treatment or was due to an event 
that was not reasonably foreseeable is a medical question 
beyond the competence of the appellant, her daughter, 
adjudicative personnel at the RO and the Board.  
Consequently, medical opinions were obtained from a VA 
physician identified as the Chief Medical Resident at the 
VAMC in Iowa City and the Chief of the Cardiology Section at 
the VAMC in Birmingham, Alabama, with additional information 
obtained concerning the qualifications of the physicians 
involved from the Chief of Staff at the VAMC in Iowa City.  

The Board notes that the record before the Board contains 
absolutely no medical evidence to the effect that there was 
any carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on the part of the VA 
in furnishing the veteran's care during the November 1997 
hospitalization, or that there was any event that was not 
reasonably foreseeable.  The physician who reviewed the 
veteran's medical records in June 1998 indicated that the 
thoracentesis that was performed immediately prior to the 
veteran's death most likely contributed to his demise, but 
that the procedure was clearly indicated as the veteran was 
becoming more hypoxic and nearing the need for reintubation 
and mechanical ventilation.  That physician noted that the 
veteran's respiratory symptoms significantly improved after 
the removal of fluid from the lung cavity.  He noted that the 
veteran's wife had been informed of the potential 
complications including infection, bleeding and pneumothorax.  
He concluded that although it was regrettable, it appeared 
that the veteran experienced significant bleeding after the 
procedure.  The physician who reviewed the veteran's medical 
records in October 2000 indicated that the thoracentesis that 
was performed was indicated because of the veteran's pleural 
effusions and persistent hypoxemia.  He noted that the 
immediate cause of death was most likely a hemothorax on the 
right side due to a complication either of the right 
subclavian line placement or of the thoracentesis.  He 
indicated that a hemothorax is a known complication of both 
of the procedures.  While that physician had some remaining 
questions concerning the qualifications of the physicians who 
performed the procedures and whether chest X-rays were taken 
at appropriate times, subsequent information received from 
the Chief of Staff of the VAMC in Iowa City confirmed that 
X-rays were taken and that the physicians involved had 
appropriate training and qualifications.  

Beyond the appellant's contentions the record simply contains 
no evidence which demonstrates that there was any degree of 
fault on the part of the VA in treating the veteran in 
October and November 1997, or that the veteran's death was 
the result of any unforeseen event.  Absent some medical 
evidence to the contrary the opinions of the two VA 
physicians who reviewed the veteran's medical records are 
uncontroverted on this point.  While the appellant has 
presented testimony concerning the informed consent prior to 
the third thoracentesis as to whether that consent was 
obtained before or after it was performed or whether the form 
itself was completely filled out, it is uncontroverted that 
the third procedure was medically indicated, without which 
the veteran would apparently have had no hope of survival.  
Furthermore, the appellant has not testified that she was 
unaware of the risks associated with the procedure or that 
she in any way did not approve the procedure, be it after the 
fact or prior to its performance.  While the Board is 
sympathetic, there is simply no medical evidence to support 
the appellant's contentions.  Accordingly, the Board 
concludes that, as a preponderance of the evidence is against 
the appellant's claim, DIC benefits under 38 U.S.C.A. § 1151 
are not warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under 38 U.S.C.A. § 1151 are denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

